Attorney Docket No. THC-002



Exhibit 10.1




ASSIGNMENT OF APPLICATION




WHEREAS, Sadia "Ross" Barrameda, hereinafter referred to as the ASSIGNOR, has
invented certain Improvements relating to METHODS OF PRODUCING ANTIBODY-RICH
CANNABIS AND HONEYSUCKLE PLANTS, said improvements being described and/or
claimed in the following patent application(s):


U.S. Patent Application No. 14/564,672, filed with the USPTO on December 9,
2014; and


PCT Application No. PCT/US15/18820, filed with the USPTO receiving office on
March 4, 2015;


AND WHEREAS, THC Farmaceuticals, Inc., whose address is 5635 N. Scottsdale Road,
Scottsdale, AZ, 85250, hereinafter referred to as the ASSIGNEE, is desirous of
acquiring the entire right, title and interest in and to said invention(s) and
application(s), including any and all divisions and continuations thereof, any
national entry filings from the PCT application, including any continuations and
divisions thereof, and any and all Letters Patent which may be granted on any of
the foregoing, including any and all renewals, reissues, and prolongations
thereof;


NOW, THIS WITNESSETH that for and in consideration of One Dollar ($1.00) and
other good and valuable consideration, the receipt whereof is hereby
acknowledged, said ASSIGNOR hereby assigns, sells, and transfers to said
ASSIGNEE and ASSIGNEE's assigns and legal representatives, the entire and
exclusive right, title, and interest in and to said invention(s) and
application(s), including any and all divisions and continuations thereof, and
any and all Letters Patent which may be granted therefor, including any and all
renewals, reissues, and prolongations thereof, said ASSIGNEE and ASSIGNEE's
assigns and legal representatives to have, hold, exercise, and enjoy the said
invention(s) and application(s), including any and all divisions and
continuations thereof, and any and all Letters Patent which may be granted
therefor, including any and all renewals, reissues, and prolongations thereof,
with all the rights, powers, privileges, and advantages in anywise arising from
or appertaining thereto, for and during the term or terms of any and all such
Letters Patent when granted, including any and all renewals, reissues, and
prolongations thereof, for the use and benefit of said ASSIGNEE and ASSIGNEE's
assigns and legal representatives, in as ample and beneficial a manner to all
intents and purposes as said ASSIGNOR might or could have held and enjoyed the
same, if this assignment had not been made;


AND said ASSIGNOR hereby agrees to execute all papers that may be necessary to
file applications in the United States and foreign countries for said
invention(s) and to assign the same to said ASSIGNEE, or any assignee acquiring
title to said invention(s), and to execute any other papers that may be needed
in connection with filing said application(s) and securing Letters Patent
thereon;


AND said ASSIGNOR authorizes and requests the Director of the Patent and
Trademark Office to issue Letters Patent on said application(s), and on any and
all divisions and continuations thereof, to said ASSIGNEE, ASSIGNEE's assigns
and legal representatives, in accordance herewith.

--------------------------------------------------------------------------------

Attorney Docket No. THC-002



Page 2
Assignment






IN TESTIMONY WHEREOF, this assignment is executed by said ASSIGNOR the day and
year set forth below.









 
SADIA BARRAMEDA
03/12/15
 
Sadia "Ross" Barrameda
Date




















